DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                   
Information Disclosure Statement
The information disclosure statement filed on 02/22/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the IDS comprises only a single item that was found to be not relevant to the invention.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  
 a communication unit
a determination unit
an obtaining unit
a notification unit
in claims 1, 2, 3, and 6-12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 8 is objected to because it is missing “:” after “further comprising” in line 1.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1 and 13-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by SONG; Taewon et al US 20220231797 A1 priority date 20190429, hereinafter Song.
Regarding claims 1 and 13-14, Song teaches, a communication apparatus, comprising: 
a communication unit (Song: Fig. 1 Transceiver) configured to perform data communication with another communication apparatus by using HARQ (Hybrid Automatic Repeat Request) in compliance with an IEEE 802.11 series standard (Song: [38], [203], see HARQ use in IEEE associated with WLAN); and 
a determination unit (Song: Fig. 1 Processor) configured to, based on a state related to communication compliant with the IEEE 802.11 series standard of the communication apparatus (Song: see Abstract - receiving or not receiving ACK/NACK is related to state associated with WLAN communication) is, determine a retransmission type of the HARQ that the communication apparatus can use in data communication with the other communication apparatus by the communication unit (Song: [209]-[210] see HARQ type CC (Chase Combining) and IR (Incremental Redundancy), [251]-[252] and Claims 1 and 2, teaches retransmitting with same redundancy version (i.e. IR type) when ACK/NACK is not received from the receiving side, and retransmitting with different redundancy version (i.e. CC type) when NACK is received).
With respect to claim 13, claim recites the identical features of claim 1 for a corresponding method. Therefore, it is subjected to the same rejection.
With respect to claim 14, claim recites the identical features of claim 1 for a corresponding non-transitory computer-readable storage medium. Therefore, it is subjected to the same rejection.












Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Song, in view of Braun; Volker US 20060200722 A1, hereinafter Braun.
Regarding claim 2, Song teaches the communication apparatus, as outlined in the rejection of claim 1.
Song does not expressly teach, wherein the determination unit, based on a free capacity of a buffer of a memory in the communication apparatus that can be used for the data communication using the HARQ, as the state related to the communication, determines the retransmission type of the available HARQ.
However, in the same field of endeavor, Braun teaches, wherein the determination unit, based on a free capacity of a buffer of a memory in the communication apparatus that can be used for the data communication using the HARQ, as the state related to the communication, determines the retransmission type of the available HARQ (Braun: [46], teaches selection of retransmission type IR and CC is based on HARQ buffer size available for HARQ usage (i.e. free capacity of the buffer), [51] teaches the method can also be applied to WLAN (i.e. IEEE 802.11)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Song’s apparatus to include that the retransmission type is determined based on available buffer capacity.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a method to react on changing transmission conditions during transmission in a base station in order to choose the appropriate HARQ retransmission scheme Chase Combining or Incremental Redundancy, in order to achieve higher spectral efficiency for packet data (Braun: [3], [10]).
Regarding claim 3, Song teaches the communication apparatus, as outlined in the rejection of claim 2.
Braun further teaches, wherein the determination unit, in a case where the free capacity of the buffer is a threshold or more, determines that a first retransmission type and a second retransmission type can be used, and in a case where the free capacity of the buffer does not reach the threshold, determines that the second retransmission type can be used. (Braun: Fig. 1, [47], teaches using a configured HARQ buffer capacity threshold (e.g. 15000 bits) to determine retransmission type IR and CC).
Regarding claim 4, Song teaches the communication apparatus, as outlined in the rejection of claim 3.
Song further teaches, wherein the first retransmission type is an IR (Incremental Redundancy) type, and the second retransmission type is a CC (Chase Combining) type (Song: [209]-[210] see HARQ type CC (Chase Combining) and IR (Incremental Redundancy).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Braun, and further in view of LEE; Seungmin et al US 20170207885 A1, hereinafter Lee.
Regarding claim 5, Song in view of Braun teaches the communication apparatus, as outlined in the rejection of claim 3.
Song and Braun do not expressly teach, wherein the threshold is set based on at least one of a width of a frequency band in which the communication apparatus and the other communication apparatus connect, and a time that data is to be retained in a memory of the communication apparatus.
However, in the same field of endeavor, Lee teaches, wherein the threshold is set based on at least one of a width of a frequency band in which the communication apparatus and the other communication apparatus connect, and a time that data is to be retained in a memory of the communication apparatus (Lee: [117]-[119], teaching HARQ buffer size (i.e. free buffer capacity threshold) for device-to-device (D2D) communications is based on bandwidth).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Song and Braun’s apparatus to include that the HARQ buffer capacity used as threshold is based on bandwidth.
This would have been obvious because it would motivate one of ordinary skill in the art to a method of operating a buffer for D2D (device-to-device) communication and WAN (wide area network) communication in a wireless communication system, in order to achieve reduction of cost per bit, increase of available service, use of adaptable frequency band (Lee: [6]-[7])

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Song, in view of MURAKAMI; Yutaka US 20110099446 A1, hereinafter Murakami.
Regarding claim 6, Song teaches the communication apparatus, as outlined in the rejection of claim 1.
Song does not expressly teach, wherein, in a case where a plurality of the other communication apparatuses are connected to the communication apparatus, the determination unit determines the retransmission type of the HARQ that can be used based on the number of the other communication apparatuses.
However, in the same field of endeavor, Murakami teaches, wherein, in a case where a plurality of the other communication apparatuses are connected to the communication apparatus, the determination unit determines the retransmission type of the HARQ that can be used based on the number of the other communication apparatuses (Murakami: [206], [227], teaches retransmission types comprising retransmission with use of the parity packets and the retransmission at the physical layer (aka. Chase Combining) are based on number of receivers (i.e. other communication apparatuses) involved in communication with the apparatus).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Song’s apparatus to include that the retransmission type is determined based on number of other communication devices.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a transmission method using parity packets, so that the transmitter realizes improvement in reception quality at a time of retransmission (Murakami: [2]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Song, in view of Wakabayashi; Hideji US 20090016278 A1, hereinafter Hideji.
Regarding claim 7, Song teaches the communication apparatus, as outlined in the rejection of claim 1.
Song does not expressly teach, wherein in a case where the plurality of other communication apparatuses are connected to the communication apparatus, the determination unit, based on whether or not uplink communication or downlink communication is performed with the plurality of other communication apparatuses using a trigger frame, determines the retransmission type of the HARQ that can be used.
However, in the same field of endeavor, Hideji teaches, wherein in a case where the plurality of other communication apparatuses are connected to the communication apparatus, the determination unit, based on whether or not uplink communication or downlink communication is performed with the plurality of other communication apparatuses using a trigger frame, determines the retransmission type of the HARQ that can be used (The claim is interpreted, in light of the spec [51], as basically determining a retransmission type/method/scheme based on uplink or downlink transmission. It is obvious and from other references in the rejections above, that a communication apparatus e.g. BS/AP/D2D-device communicates with plurality of apparatuses using trigger/control/data frames. Hideji: [123] and Claim 20, teaches selection of HARQ (retransmission) method of IR and CC according to the communication quality of the uplink transmission and the downlink transmission i.e. uplink communication and downlink communication, in a wireless system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Song’s apparatus to include that the retransmission type is determined based on UL or DL communication.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a base station and mobile communication terminal equipment which improve the throughput of the whole system by the selection of an HARQ method (Hideji: [8]).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Song, in view of Eriksson; Stefan et al US 6865233 B1, hereinafter Eriksson.
Regarding claim 8, Song teaches the communication apparatus, as outlined in the rejection of claim 1.
Song does not expressly teach, further comprising an obtaining unit configured to obtain information of the retransmission type of the HARQ that can be used by the other communication apparatus, and 
a decision unit configured to decide, based on the retransmission type of the HARQ that the communication apparatus can use and the retransmission type of the HARQ that the other communication apparatus can use, a retransmission type to use for the data communication, wherein the communication unit performs the data communication using the retransmission type decided by the decision unit.
However, in the same field of endeavor, Eriksson teaches, further comprising
an obtaining unit configured to obtain information of the retransmission type of the HARQ that can be used by the other communication apparatus (Eriksson: Fig. 6a and col.7, l.48-67; col.8, l.1-13, teaching, in a wireless system transmitting unit is receiving information that retransmission type IR is preferred by the receiving unit and the information is used for determining transmission type of the communication. BS and MS in a wireless system has processor i.e. obtaining unit); and 
a decision unit configured to decide, based on the retransmission type of the HARQ that the communication apparatus can use and the retransmission type of the HARQ that the other communication apparatus can use, a retransmission type to use for the data communication, wherein the communication unit performs the data communication using the retransmission type decided by the decision unit (Eriksson: Fig. 6a and col.7, l.48-67; col.8, l.1-13, implicitly teaching using IR that is supported by both the transmitter and receiver, and transmitting data based on the IR).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Song’s apparatus to include that the receiving side of transmission provides its HARQ retransmission type, which is used by the transmission side in determining transmission type.
This would have been obvious because it would motivate one of ordinary skill in the art to provide relating to mode signaling involving multiple modulation and coding schemes, link adaptation and incremental redundancy in digital communication systems, to increase system capacity without reducing communication quality (Eriksson: col.1, l.7-16).
Regarding claim 9, Song in view of Eriksson teaches the communication apparatus, as outlined in the rejection of claim 8.
Eriksson further teaches, wherein the obtaining unit, by transmission/reception of a management frame, obtains information of the retransmission type of the HARQ that can be used by the other communication apparatus. (Eriksson: Fig. 6a and col.7, l.48-65, teaching a message, that can be a management/overhead message, to transfer information of the retransmission type).

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11 and 12 are objected to as being dependent upon would-be-allowable Claim 10.



















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kimura, U.S. Publication No. US 10219249 B2 - Wireless Communication Device, Wireless Communication Method, And Program, Fig. 21.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUL BAR CHOWDHURY whose telephone number is (571)272-0232.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST; Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHBUBUL BAR CHOWDHURY/Examiner, Art Unit 2472